OPINION — AG — THE CITY OF POND CREEK DOES NOT HAVE THE AUTHORITY TO SELL THE TRACT OF LAND IN QUESTION: HOWEVER, IT IS SUGGESTED THAT ANY SUCH CONVEYANCE BE ACCOMPANIED BY A RESOLUTION OF THE GOVERNING BODY OF THE CITY OFFICIALLY DETERMINING THAT THE LAND INVOLVED IS NOT SUITABLE OR ADEQUATE FOR AIRPORT PURPOSES, OR IF NOT NEEDED FOR SUCH PURPOSES, AND THAT THE USE THEREOF FOR SUCH PURPOSE SHOULD BE, AND IS OFFICIALLY ABANDONED; AND FURTHER, THAT THE CASH VALUE OF SUCH LAND IS LESS THAN $10,000., WE ARE NOT AWARE OF ANY STATUTE WHICH WOULD AUTHORIZE A CITY TO MAKE A GIFT OF LAND TO THE COUNTY FREE FAIR PURPOSES; AND IN THE ABSENCE OF SUCH STATUTORY AUTHORITY, THE AG IS OF THE OPINION THAT THE SAID CITY MAY NOT CONVEY REAL PROPERTY TO THE COUNTY FOR LESS THAN AN ADEQUATE CONSIDERATION. CITE: 11 O.S.H. 441 — 11 O.S.H. 446, 11 O.S.H. 568, 3 O.S.H. 65.4, 2 O.S.H. 104(A) — 2 O.S.H. 104(M), 2 O.S.H. 104(H) (RICHARD HUFF)